Motion of respondent for reargument referred to the court that rendered the decision on the appeal. [See 256 App. Div. 1096.] Present —- Lazansky, P. J., Johnston, Adel, Taylor and Close, JJ. Motion for reargument granted. On reargument it is disclosed that an action has been commenced to set aside certain fraudulent transfers and to apply the money involved herein to the payment of the claim of Standard Tile Company, Inc. In such an action the payment or delivery of money to a debtor may be enjoined as an incident to restraining him from disposing of his property (Debtor and Creditor Law, § 279); or a receiver may be appointed. To effect the same result the decision of this court handed down on April 17, 1939, is amended to read as follows: Order denying motion for the vacatur of an order directing the payment to the Standard Tile Company, Inc., of moneys deposited to discharge a mechanic’s hen and requiring restitution thereof to Malba Park, Inc., which deposited the money, reversed on the law, with ten dohars costs and disbursements, and motion of Malba Park, Inc., granted, without costs, to the extent of requiring the Standard Tile Company, Inc., within ten days from the entry of the order hereon, to deposit with the county treasurer of Nassau county, to the credit of the said action to set aside certain fraudulent transfers, the moneys deposited by Malba Park, Inc., to discharge a hen of the Standard Tile Company, Inc., pending the outcome thereof. This will make such moneys available to the payment of the original debt in so far as it is established to have validity and subject them, as justice requires, to the further order of the Special Term. The same result could have been achieved by obtaining a stay of the order of this court pending the making of a motion in the creditor’s action. Lazansky, P. J., Carswell, Adel, Taylor and Close, JJ., concur.